REISSUE OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This is a reissue office action for US Patent 9,131,257, which included original patent claims 1–56.  Applicant requested amendment of the claims on 12/27/2021.  Claims 77–99 are pending.

Consent of Assignee
Applicant filed an updated assignment to KYOCERA Corporation on 6/29/2021.  Applicant must also furnish a consent for this new assignee.  See 37 CFR 1.172.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“Applicant claimed less than that to which they are entitled. This is a broadening reissue.
An error arose in the transmitting operation recited in independent claim 1 of the patent. This operation includes "transmitting requested video images to the at least one of the respective one of the plurality of subscribers and a plurality of authorized viewers." As a result, claim 1 is too narrow to protect 
In addition, an error arose in the wherein clause in independent claim 28 of the patent. This clause includes "wherein at least one viewing device accesses the image data corresponding to the at least one video capture device via a custom GUI application on the viewing device." As a result, claim 28 is too narrow to protect the disclosed invention.
In addition, an error arose in the wherein clause in independent claim 52 of the patent. This clause includes "wherein the receiving means receives control signals so that the viewing devices can independently customize viewing orientation of the image data." As a result, claim 52 is too narrow to protect the disclosed invention.
Claims 1, 28 and 52 of the reissue application correct this error by omitting at least one element included respectively in claims 1, 28 and 52 of US Patent 9,131,257. In addition, claims 3, 10, 17, 40, 42, 53, 55, which are currently pending in the reissue application, variously include the following elements, at least one of which is not recited by originally issued claims:
•    transmitting requested video images to the at least one of the respective one of the plurality of subscribers and a plurality of authorized viewers; (see claim 3 as amended)
•    wherein the server performs image processing operations on the stored video images offline, wherein the image processing comprises at least one of user control operations of geometric distortion correction, optical distortion correction, flip, rotation, pan, tilt, and zoom operations, wherein each of plural viewers can independently view a customized video image; (see claim 10 as amended)
•    wherein at least one video capture device is equipped with an image processing unit, wherein the image processing unit includes at least one of user control operations of geometric distortion correction, optical distortion correction, rotation, flip, pan, tilt, and zoom operations; (see claim 17 as amended)
•    wherein at least one video capture device is equipped with at least one of motion sensor and sound sensor to trigger video transmission and is 
•    wherein at least one video capture device is equipped with infrared imagery means and/or includes means to record and store portions of streamed video; (see claim 42 as amended)
•    wherein the receiving means receives control signals so that the viewing devices can independently customize viewing orientation of the image data, including by customizing the viewing orientation includes applying at least one of geometric distortion correction, optical distortion correction flip, pan, tilt and zoom operations; (see claim 53 amended).
•    wherein at least one of the video capture devices includes a wide-angle lens, a plurality of lenses capable of up to 360° image capture, or a fisheye lens, (see claim 55 as amended).” (5/3/2018 declaration p. 5).
In addition, applicant provided supplemental remarks concerning an error:
“An error arose in the "controlling" operation recited in independent claim 1 of U.S. Patent No. 9,131,257. The "controlling" operation includes "controlling access to the video images through the network according to instructions from the respective one of the plurality of subscribers." Claim 1 of U.S. Patent No. 9,131,257 is too narrow to protect the disclosed invention, and the Applicant claimed less than that to which the Applicant is entitled in U.S. Patent No. 9,131,257. This is a broadening reissue.” (9/4/2019 Remarks, p. 12).


Claim Interpretation
Claims 77 and 90 are system claims that set forth “a server configured to . . . provide . . . data in response to a request from a viewing device”.  This positively sets forth a server as part of the system, but does not positively set forth a viewing device as part of the system.  The subsequent language describing details about a viewing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 83 and 93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 83 and 93 introduce a motion sensor that is capable of detecting sound.  The disclosure citation to 5:57–65 describes a motion sensor that detects motion.  The motion detector itself is not described as capable of detecting sound.  The disclosure does support the concept of detecting .  

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 90–99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 90 is confusing in claim scope.  It is a system claim setting forth structure, yet the claim includes what appear to be method steps (viewing device displays . . . playing the image data).  These steps appear to represent methods of using the system rather than the structure (e.g. a capability) of the system itself.
See MPEP 2173.05(p)(II), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).
Claim 97 is confusing in claim scope.  It is a system claim setting forth structure, yet the claim includes what appear to be method steps (server that provides . . . image data captured by a capture device . . . application that performs a process of obtaining).
Claim 99 is confusing in claim scope due to the past-tense nature of the “captured” word.  It is not clear whether a positive step of “capturing” is 
Claim 99 line 5, there is no antecedent basis for the viewing device.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 86 and 96 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 86 and 96 merely specify that the server is a “cloud server”.  A “cloud” is synonymous with a “network”.  Given that parent claims 77 and 90 establish that the server is connected to a network that services users, the claims 86 and 96 fail to set forth further limitations beyond their parent claims. 

35 USC § 251 Rejections
Claims 83 and 93 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is 

Claims 77–99 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 
The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
MPEP 1412.02(I) describes the following three step test for determining whether impermissible recapture exists.  See also the flowchart in MPEP 1412.02(VI).

(2) Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) Determine whether the reissue claims were “materially narrowed” in other respects, so as to avoid the recapture rule.

Steps (1) and (2)
During the prosecution of 13/519,065 and subsequent to an art rejection, applicant added/argued1 the following claim limitation(s) in seeking allowance of the application:
Date
Prosecuted
Claim(s)
Surrender Generating Limitation (SGL) 
Related Reissue
Claim(s)
11/14/2014
55, 81, 98, 104
SGL-1: cellular communication link
77, 90, 97, 99
3/3/2015
55, 81, 98, 104
SGL-2: the authorized viewers being temporarily allowed access to the video images over the network without being a subscriber
77, 90, 97, 99
8/10/2015
98, 104
SGL-3: control signals so that the viewing devices can independently customize viewing orientation of the image data
77, 90, 97, 99


Pending reissue claims 77–99 are each broadened in a manner related to the Surrender Generating Limitation (SGL).  

Step (3)
Each independent claim eliminates the surrendered subject matter in its entirety.  While an ability to login or to grant/share viewing privileges are present in the claims, there is no longer a limitation for the viewers to actually be temporarily allowed access.  Further, the claim language that the viewing devices “are different” from a subscriber does not speak to any ability to access the image data without being a subscriber.  Therefore there is no “material narrowing” present.  As per MPEP 1412.02(II)(C), “[i]f surrendered subject matter has been entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.”  The flowchart likewise instructs the Examiner to “Make recapture rejection” when the final flowchart inquiry results in a “No” which is the case here:

    PNG
    media_image1.png
    156
    343
    media_image1.png
    Greyscale


	
Double Patenting
Claims 90–96 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 77, 80 and 82–86. 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In this case, the only difference appears to be “such that the viewing device displays an image” (claim 90) vs. “the viewing device configured to display an image” (claim 77).  A device displaying an image would certainly also be configured to display such an image.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 77, 78, 83, 85–90, 93 and 95–99 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2010/0161635 (Dey).
77. A distribution system for an image distribution via a network, comprising: 
“METHOD AND APPARATUS FOR PROVIDING A MOBILE VIDEO BLOG SERVICE” (Dey at TITLE). 
a capture device configured to transmit image data to a server via a communication link to the network; 
“a mobile video blog (vlog) service . . . captures video content sourced from a mobile device used by a mobile user through a mobile vlog posting service portal, and provides a vlog viewing function accessible to a viewer through a vlog viewing service portal”  (Dey at ABSTRACT).
“post-to-web server functionality both as uploaded video file or live streaming video” (Dey at ¶ 0015).
a server configured to manage the image data, and to provide a corresponding image data in response to a request from a viewing device of a user whose access is authorized; and the viewing device configured to display an image by playing the image data provided from the server, by a graphical user interface (GUI) application.

“a vlog viewing function accessible to a viewer through a vlog viewing service portal”  (Dey at ABSTRACT).
“the mobile vlog server 121 provides a web browser based application to the mobile device 112 to allow the viewer to view live streaming or uploaded video contents via the mobile device 112 through the World Wide Web that have been posted by the mobile vlogger of mobile device 111” (Dey at ¶ 0029).

78. The distribution system according to claim 77, wherein the viewing device is further configured to control the capture device in real-time.
“live streaming” (Dey at ¶ 0029).

83. The distribution system according to claim 77, wherein the capture device comprises a motion sensor capable of detecting sound.
	As best understood, Dey provides a “motion sensor capable of detecting sound”.  First, Dey teaches delivering multimedia (e.g. at ¶ 0013) which is taken to comprise video and audio, where the audio is captured by the mobile device’s (e.g. smartphone’s) microphone.  The mobile device therefore senses/detects sound.  Second, the mobile device’s camera captures images of a scene, which when include movement or motion, it captures/senses/detects the motion.  The mobile device therefore senses/detects motion.

85. The distribution system according to claim 77, wherein the communication link is a wireless communication link including at least one of a cellular communication link, a WiFi link, and a Bluetooth link.

 “mobile devices 111 and 112 may include, second generation (2G) mobile phone, third generation (3G) mobile phone, fourth generation (4G), mobile phone, smart phone” (Dey at ¶ 0021).

86. The distribution system according to claim 77, wherein the server is a cloud server.
“a mobile video blog (vlog) service in a communication network are disclosed. For example, the method captures video content sourced from a mobile device used by a mobile user through a mobile vlog posting service portal, and provides a vlog viewing function accessible to a viewer through a vlog viewing service portal” (Dey at Abstract).
See cloud (FIG. 1).

87. The distribution system according to claim 77, further comprising a plurality of capture devices connected to the server, wherein the viewing device is further configured to change the capture device from which the viewing device displays the image, depending on a selection operation by the user.
“a community viewing service portal . . . is supported to allow viewers to view live streaming or uploaded video file contents . . . that have been posted by mobile vloggers . . . features of the community viewing portal include the ability . . . to . . .view vlogs by groups and categories, view vlogs by the most viewed, view vlogs by the highest rating” (Dey at ¶ 0017).

88. The distribution system according to claim 77, wherein the server is further configured to record and store the image data in response to a user's instruction from the viewing device.
“a subscriber login portal, blog templates that a vlogger can select, browser based video editing capabilities (like adding fades, video effects or splicing functionality), 

89. The distribution system according to claim 77, wherein the capture device comprises a memory, and configured to store data of captured image when a connection to the network is interrupted.
“mobile vlog server 121 provides a web browser based application to the mobile device 111 to support video editing functionality and live video streaming integration for live events. Using this application, video capture components of the mobile device 111 including camera, video codecs, and any other video capture capabilities are integrated. The videos captured by the mobile device 111 can be streamed in real time for live capture events or uploaded as video files” (Dey at ¶ 0025).
	The ability to capture video using a mobile device’s camera and then to subsequently upload the captured video file to the server represents the ability to store in the device’s memory the captured video file.  This may include times when the network connection may be interrupted.

90. A distribution system for an image distribution via a network, comprising: 
“METHOD AND APPARATUS FOR PROVIDING A MOBILE VIDEO BLOG SERVICE” (Dey at TITLE).
a capture device configured to transmit image data to a server via a communication link to the network; 
“a mobile video blog (vlog) service . . . captures video content sourced from a mobile device used by a mobile user through a mobile vlog posting service portal, and provides a vlog viewing function accessible to a viewer through a vlog viewing service portal”  (Dey at ABSTRACT).
“post-to-web server functionality both as uploaded video file or live streaming video” (Dey at ¶ 0015).
a server configured to manage the image data, and to provide a corresponding image data in response to a request from a viewing device of a user whose access is authorized, such that the viewing device displays an image by playing the image data by a graphical user interface (GUI) application.
“the method receives a login at the vlog viewing service portal by a vlog viewer, e.g., broadly a viewer” (Dey at ¶ 0048).
“a vlog viewing function accessible to a viewer through a vlog viewing service portal”  (Dey at ABSTRACT).
“the mobile vlog server 121 provides a web browser based application to the mobile device 112 to allow the viewer to view live streaming or uploaded video contents via the mobile device 112 through the World Wide Web that have been posted by the mobile vlogger of mobile device 111” (Dey at ¶ 0029).

93. The distribution system according to claim 90, wherein the capture device comprises a motion sensor capable of detecting sound.
	As best understood, Dey provides a “motion sensor capable of detecting sound”.  First, Dey teaches delivering multimedia (e.g. at ¶ 0013) which is taken to comprise video and audio, where the audio is captured by the mobile device’s (e.g. smartphone’s) microphone.  The mobile device therefore senses/detects sound.  Second, the mobile device’s camera captures images of a scene, which when include movement or motion, it captures/senses/detects the motion.  The mobile device therefore senses/detects motion.

95. The distribution system according to claim 90, wherein the communication link is a wireless communication link including at least one of a cellular communication link, a WiFi link, and a Bluetooth link.
“The present invention relates generally to wireless communication networks and, 
 “mobile devices 111 and 112 may include, second generation (2G) mobile phone, third generation (3G) mobile phone, fourth generation (4G), mobile phone, smart phone” (Dey at ¶ 0021).

96. The distribution system according to claim 90, wherein the server is a cloud server.
“a mobile video blog (vlog) service in a communication network are disclosed. For example, the method captures video content sourced from a mobile device used by a mobile user through a mobile vlog posting service portal, and provides a vlog viewing function accessible to a viewer through a vlog viewing service portal” (Dey at Abstract).
See cloud (FIG. 1).

97. A viewing device for displaying an image, comprising: 
“allow viewers to view live streaming or uploaded video file contents via their personal computers, laptops, or mobile devices” (Dey at ¶ 0017).
a communication interface configured to connect to a server that provides an image data captured by a capture device via a communication link, and to receive the image data from the server; 
“the viewer, accesses a video blog (vlog) viewing service portal supported by the mobile vlog server 121 by using the mobile device 112” (Dey at ¶ 0028).
“a mobile video blog (vlog) service . . . captures video content sourced from a mobile device used by a mobile user through a mobile vlog posting service portal, and provides a vlog viewing function accessible to a viewer through a vlog viewing service portal”  (Dey at ABSTRACT).
a processor configured to execute a graphical user interface (GUI) application that performs a process of obtaining an access authorization to the server, a selection and a request for the image data, and a play of the image data received from the server; and a display configured to display an image by playing the image data on the GUI application.
“the method receives a login at the vlog viewing service portal by a vlog viewer, e.g., broadly a viewer” (Dey at ¶ 0048).
 “the mobile vlog server 121 provides a web browser based application to the mobile device 112 to allow the viewer to view live streaming or uploaded video contents via the mobile device 112 through the World Wide Web that have been posted by the mobile vlogger of mobile device 111” (Dey at ¶ 0029).
“a community viewing service portal . . . is supported to allow viewers to view live streaming or uploaded video file contents . . . that have been posted by mobile vloggers . . . features of the community viewing portal include the ability . . . to . . .view vlogs by groups and categories, view vlogs by the most viewed, view vlogs by the highest rating” (Dey at ¶ 0017).

98. The viewing device according to claim 97, wherein the processor is further configured to instruct the server to record and store the image data, depending on a user's instruction.
“a subscriber login portal, blog templates that a vlogger can select, browser based video editing capabilities (like adding fades, video effects or splicing functionality), category and key words assignment, post-to-web server functionality both as uploaded video file or live streaming video” (Dey at ¶ 0015).

99. A method for providing an image via a network, comprising: 
“METHOD AND APPARATUS FOR PROVIDING A MOBILE VIDEO BLOG SERVICE” (Dey at TITLE).
transmitting, to a server, an image data captured by a capture device via a communication link to the network; 
“a mobile video blog (vlog) service . . . captures video content sourced from a mobile device used by a mobile user through a mobile vlog posting service portal, and provides a vlog viewing function accessible to a viewer through a vlog viewing service portal”  (Dey at ABSTRACT).

managing the image data by storing the image data by the server; 
“The videos captured by the mobile device 111 can be streamed in real time for live capture events or uploaded as video files” (Dey at ¶ 0025).
managing the viewing device by registering at least one viewing device by the server and controlling access to the server from the viewing device;  providing corresponding image data to the viewing device from the server in response to a request of the viewing device; and displaying an image by playing the image data on a graphical user interface (GUI) application implemented on the viewing device.
“the method receives a login at the vlog viewing service portal by a vlog viewer, e.g., broadly a viewer” (Dey at ¶ 0048).
“a vlog viewing function accessible to a viewer through a vlog viewing service portal”  (Dey at ABSTRACT).
“the mobile vlog server 121 provides a web browser based application to the mobile device 112 to allow the viewer to view live streaming or uploaded video contents via the mobile device 112 through the World Wide Web that have been posted by the mobile vlogger of mobile device 111” (Dey at ¶ 0029).

Claims 79–81 and 91 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dey in view of US 2007/0024706 (Brannon)
79. The distribution system according to claim 77, further comprising a plurality of viewing devices connected to the server and configured to display the image with different views for each viewing device.
While Dey does mention live streaming of events such as sports (e.g. at ¶ 0033) Dey does not specify that two viewers can independently control different views of the event at the camera.  
Brannon however also teaches a video distribution system where client viewers 
“Systems and methods for providing high-quality region of interest (HQ-ROI) viewing within an overall scene by enabling one or more HQ-ROIs to be viewed in a controllable fashion” (Brannon at ABSTRACT).
Brannon notes the disadvantage with conventional cameras where changing viewing parameters affects all viewers.  Brannon further teaches improvements where each viewer may issue control commands to the camera itself to manipulate their own custom view of the event without affecting others:
“The disclosed systems and methods may be implemented in one embodiment to enable optimized simultaneous viewing of multiple video sources for each individual viewing client.  This is in contrast to conventional video viewing systems . . . standard single-stream camera sources . . . are designed such that a configuration change for any of the above parameters affects all viewers” (Brannon ¶ 0033).
“a multi-stream video source may be optionally configured with the ability to spatially move the reference coordinates of an ROI stream within the scene's overall image, e.g., via some set of suitable control commands such as those implemented for Pan-Tilt-Zoom (PTZ) cameras.  The ability to perform the ROI control logic may be implemented, for example, at a viewing application” (Brannon ¶ 0030).
“video source 102 may be configured to accept commands (e.g., `Pan and Tilt` commands) that allow the client viewing application 122 to move the spatial coordinates of the 320H.times.180V HQ-ROI view/stream around within the scene” (Brannon ¶ 0093).
“multi-stream HQ-ROI viewing capability may be implemented . . . to deliver two or more video streams to one or more viewing clients via a network medium.  For example, as previously mentioned, a video source component and video access component may be separate components or integrated together as a single device, e.g., camera and stream server components may be one device.” (Brannon ¶ 0087).

It would have been obvious to one of ordinary skill to have provided viewers the ability to independently send control instructions to the cameras for manipulating the video content such that each user can experience a different viewing (e.g. panning, tilting and/or zooming) of the event.  Doing so would have allowed the viewers to customize and make more enjoyable their viewing of such events.

80. The distribution system according to claim 77, wherein the capture device is further configured to perform a pan/tilt/zoom process depending on a user's operation.
	See claim 79 and the obviousness to control camera Pan/Tilt/Zoom operations.
 
81. The distribution system according to claim 77, wherein the viewing device is further configured to perform a pan/tilt/zoom process for the image depending on a user's operation.
	See claim 79 and the obviousness to control camera Pan/Tilt/Zoom operations.  The viewer can then see the PTZ effects on their viewing screen.

91. The distribution system according to claim 90, wherein the capture device is further configured to perform a pan/tilt/zoom process depending on a user's operation.
	See claim 79 and the obviousness to control camera Pan/Tilt/Zoom operations.

Claims 82 and 92 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dey in view of US 8,872,910 (Vaziri).
82. The distribution system according to claim 77, wherein the capture device comprises a global positioning system (GPS) for acquiring location information.
	Dey does not appear to teach that the video capture device includes a GPS. Vaziri however teaches a video recording device used for “vlogs” (at 9:25) where the recording device is equipped with GPS: “[recorder] may employ a GPS or utilize wireless signals to extract the location information and use it as a tag or metadata” (Vaziri at 9:34-36).  It would have been obvious to one of ordinary skill to have employed such GPS location metadata in order to help classify and categorize the posted vlog videos of Dey for easier identification.

92. The distribution system according to claim 90, wherein the capture device comprises a global positioning system (GPS) for acquiring location information.
	Dey does not appear to teach that the video capture device includes a GPS. Vaziri however teaches a video recording device used for “vlogs” (at 9:25) where the recording device is equipped with GPS: “[recorder] may employ a GPS or utilize wireless signals to extract the location information and use it as a tag or metadata” (Vaziri at 9:34-36).  It would have been obvious to one of ordinary skill to have employed such GPS location metadata in order to help classify and categorize the posted vlog videos of Dey for easier identification.

	Claims 84 and 94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dey in view of CN 2666053 (Weihong).
84. The distribution system according to claim 77, wherein the capture device comprises a 360-degree camera.
	Dey teaches a smartphone with a camera, but does not appear to teach a 360-degree camera.  Weihong however teaches a mobile phone that is equipped with a 360-degree camera:
“mobile phone with a device that can take photos in 360 degrees, and the camera lens can rotate in 360 degrees at will and lead the photo taking more convenient . . . the camera lens can rotate on 360 degrees to take photos, and the angle needed can be obtained conveniently and rapidly” (Weihong at Abstract).
 	It would have been obvious to one of ordinary skill to have employed such a 360 degree camera with that of Dey in order to provide convenience for taking photos in 360 degrees.

94. The distribution system according to claim 90, wherein the capture device comprises a 360-degree camera.
	Dey teaches a smartphone with a camera, but does not appear to teach a 360-degree camera.  Weihong however teaches a mobile phone that is equipped with a 360-degree camera:
“mobile phone with a device that can take photos in 360 degrees, and the camera lens can rotate in 360 degrees at will and lead the photo taking more convenient . . . the camera lens can rotate on 360 degrees to take photos, and the angle needed can be 
 	It would have been obvious to one of ordinary skill to have employed such a 360 degree camera with that of Dey in order to provide convenience for taking photos in 360 degrees.

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716. The examiner can normally be reached Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Hester, supra, the Federal Circuit held that the surrender that forms the basis for impermissible recapture "can occur through arguments alone" . 142 F.3d at 1482, 46 USPQ2d at 1649.